Title: III. Thomas Worthington’s Charges and Explanations, 20 February 1802
From: Worthington, Thomas
To: 


            Charges exhibited to the President of the United States against Arthur St Clair Esquire as Governor of the Territory of the United States North West of the River Ohio
            1. He has usurped legislative powers by the erection of courts and location of seats of justice by proclamation on his own sole authority
            2. He has misused the power of negativing legislative Acts by putting his negative on laws useful and necessary for the Territory
            
            3. He has refused to perform the duties of his office but on the payment of arbitary fees not established by any lawful authority
            4. He has negatived acts of the legislature abolishing those fees and passed their act giveing him 500 Dollars meant as a compensation for that abolition thereby holding both the fees and the compensation
            5. He has attempted to effect the dismemberment of the Territory and to destroy its constitutional boundaries in order to prevent its advancement to those rights of self government to which its numbers would entitle it
            6. He has granted commissions generally during pleasure but that of Attorney general to his own son during good behaviour
            7. He has endeavoured arbitarily to influence and controul the proceedings of the judiciary and has revoked and effected a surrender of the commissions of those who have refused to bend to his will
            8. He has appointed persons resideing out of a county to offices the duties of which were to be habitually performed within them.
            9. He has (neglected and thereby) obstructed the organization and diciplining of a militia for the defence of the territory by withholding the appointment of officers 18 months after a law had passed establishing them
            10. He has avowed his hostility to the form and substance of republican government and his contempt of Militia Regulations
            
              T. Worthington City of Washington February 20th 1802
            
            
              Explanation of and references to documents in support of the foregoing charges.
              
                1.
                The paper marked No 1 contains three proclamations of the Govenor erecting the counties of Clermont, Fairfield and Belmont
                2.
                Eleven laws were rejected at one session Viz 6 erecting new counties 1 regulating marriages 1 regulating taverns 1 createing the office of County surveyor 1 to ascertain the number of souls in the eastern division or state in the territory and 1 establishing Manchester as the seat of justice for the county of Adams. See the journals of that session marked A page 207 the Governors communication to the house of representatives on this subject. At the last session of the assembly he rejected a second time an act regulateing marriages see the journals of that session marked B page 177.
                3.
                Fees on marriage Ferry & Tavern licences have been demanded and received. It is true there is or was a law in the territorial statute book said to be adopted from the pennsylvania code directing the payment of 4 dollars to the Governor for each tavern licence but let it be remembered that the governor was a principle in the enacting or adopting this law giveing fees to himself in the other cases fees have been taken without the color or sanction of a law. The paper marked No 2 exhibits full proof of the foregoing charge. Other fees have been taken as shall be made appear hereafter
                4.
                No official communication was made on the part of the Assembly to the Governor expressive of their real intention in giveing him this sum; A general understanding was believed to exist on this subject. A reliance on the candour and Integrity of the Governor induced the assembly to act open and unguarded. See the journals marked A page 211 the governors acceptance of the sum appropriated page 208 his rejection of the acts to abolish his fees on tavern and marriage licences
                5.
                The Governor exercised usurped power and violated his constitutional authority wantonly in assenting to the late law of the territory which was almost unanimously rejected by Congress. On examination of the ordinance of Congress for the government of the territory it will appear that no such power is given him. He communicated the plan of this law to Mr Pickering late Secretary of State by letter dated in Jany or Feby 1800. It was urged by the Governor that the population of the Territory ought to be divided in order to prevent any part from governing itself for a great length of time because at such period as its self government commenced it would commence its opposition to the views of the then administration. It is hoped this letter is to be found in the office of state if not the substance thereof can be proved. The paper marked No 3 contains the governors letter to the then delegate in congress from the Territory pointing out the same plan and is expressive of the governors and local attachments
                6.
                This fact is too notorious to be denied
                7.
                The revocation of the commissions of Nathaniel Massie and others justices of the court of common pleas for Adams County and the late case of Colo Finly stated at length in the paper marked No. 4 it is hoped fully proves this charge
                8.
                John J Wills Esqr of Cincinnati in Hamilton County was appointed 1st prothonotary of Adams County afterwards recorder of deeds and register of lands in Ross County Mr George Gordon of Cincinnati succeeded Mr Wills in the clerkship of Adams County. The case stated by Judge Meigs is another in point where the same person is appointed to two different offices in different counties other cases could be stated if necessary
                9.
                For what cause the commissions were withheld from the militia officers of Ross county is best known to the Governor An advertisement appeared in the sioto gazette (I think in October last) signed by the commanding officers of the militia for that county stateing that in consequence of the Govr. not haveing issued the necessary commissions the militia could not be diciplined. The paper marked No 5 exhibits further proof on this subject
                10.
                The paper marked No 6 exhibits positive proof of this avowal haveing been made in one instance in the house of Mr Joseph Tiffin in the Town of Chilicothe on the 19th of December 1801
              
            
          